Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	This communication is responsive to the applicant’s amendment filed on 11/23/21. Claims 1-4 are allowed.
Response to Arguments
3.	35 U.S.C 112(b) rejection of claim 1-4 is withdrawn in light of amendment to the claim filed on 11/23/21.
4.	35 U.S.C 101 abstract idea rejection of claim 1-4 is withdrawn in light of amendment to the claim filed on 11/23/21.
					Allowable Subject Matter
5.        The following is an examiner’s statement of reasons for allowance for claim 1: 
 None of the prior art on record taken either alone or in obvious combination disclose the “calculating an oscillation modality of the dominant oscillation mode corresponding to the critical wavelet scale factor range by a left singular vector corresponding to a maximum value among first singular values of each reconstructed wavelet coefficient matrix in the critical wavelet scale factor range, calculating, according to the relation between left and right feature vectors and an estimated oscillation modality, a left feature vector corresponding to each dominant oscillation mode; calculating a participation factor of each measurement channel in the power system in this dominant oscillation mode; calculating direction cosines between measurement channels by the oscillation modality of the dominant oscillation mode; classifying coherent generator groups or coherent bus groups in the system by the direction cosines” in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Claims 2-4 are allowed due to their direct/indirect dependency on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
M.A.M Ariff (Coherency Identification in Interconnected Power System—An Independent Component Analysis Approach, IEEE TRANSACTIONS ON POWER SYSTEMS, VOL. 28, NO. 2, MAY 2013) disclose to identify the coherent areas of power system network by analyzing the measured data obtained from the system. The method is based on multivariate analysis of the signals, using independent component analysis (ICA). In order to demonstrate the effectiveness of proposed approach in identifying the coherent group of generators and buses, 16-machine 68-bus test system model is used to generate the measured data using Matlab Simulink. Like other existing methods, the proposed method is able to identify the correct coherency group of generators and buses in the system. The ICA is preferred compared to the other methods because it is simple, accurate, and robust in filtering out the effect of noise in practical measured signals.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116